ICJ_091_ApplicationGenocideConvention_BIH_SCG_1998-12-11_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER OF 11 DECEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 11 DECEMBRE 1998
Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 11 December 1998,
I C.J. Reports 1998, p. 743

Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 11 décembre 1998,
CLS. Recueil 1998, p. 743

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 6
ISBN 92-1-070785-0

 

 

 
743

INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
11 December
General! List
No. 91 11 December 1998

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOIMANS, REZEK ; Deputy-Registrar ARNALDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraph 3, of the Rules of Court,

Having regard to the Order dated 17 December 1997, whereby the
Court directed Bosnia and Herzegovina to submit a Reply and Yugo-
slavia to submit a Rejoinder relating to the claims of both Parties and,
account having been taken of the views expressed by the Parties, fixed,
respectively, 23 January 1998 and 23 July 1998 as time-limits for the filing
of the Reply and the Rejoinder,

Having regard to the Order dated 22 January 1998, whereby the Presi-
dent of the Court extended to 23 April 1998 the time-limit for the filing of

4
744 APPLICATION OF GENOCIDE CONVENTION (ORDER 11 XII 98)

the Reply of Bosnia and Herzegovina, and to 22 January 1999 the time-
limit for the filing of the Rejoinder of Yugoslavia,

Having regard to the Reply filed by Bosnia and Herzegovina within the
time-limit so extended;

Whereas, by letter dated 27 November 1998 and received in the
Registry on the same day by facsimile, the Agent of Yugoslavia asked
the Court, for reasons stated in that letter, to extend to 22 April 1999
the time-limit for the filing of the Rejoinder of his Government; and
whereas the Deputy-Registrar, referring to Article 44, paragraph 3, of
the Rules of Court, immediately transmitted a copy of that letter to the
Agent of Bosnia and Herzegovina;

Whereas, by a letter dated 9 December 1998 and received in the
Registry on the same day by facsimile, the Deputy-Agent of Bosnia
and Herzegovina indicated that Bosnia and Herzegovina considered, for
reasons stated in that letter, that the Court ought not to grant any exten-
sion of the time-limit,

Extends to 22 February 1999 the time-limit for the filing of the Rejoin-
der of Yugoslavia; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this eleventh day of December, one
thousand nine hundred and ninety-eight, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of Bosnia and Herzegovina and the Government of
the Federal Republic of Yugoslavia, respectively.

(Signed) Stephen M. ScHWEBEL,
President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
